Case 2:18-ml-02814-AB-FFM Document 199-5 Filed 02/26/19 Page 1 of 4 Page ID #:6366




                     EXHIBIT 9
 From:        Renneker, Craig (C.M.)<crenneke@ford.com>                                        EXHIBIT                                9-1
        Case 2:18-ml-02814-AB-FFM Document 199-5 Filed 02/26/19 Page 2 of 4 Page ID #:6367
 Sent:        Wednesday, May 24, 2017 1:02 PM
 To:          Rozanski, John (J.P.)<jrozansk@ford.com>; Cannon, Jeremiah (J.)<jcannon3@ford.com>
 Cc:          Graves, Jonathan (J.) <JGRA VE39@ford.com>; Adamczyk, David (D.W.) <dadamczl@ford.com>;
              Overla, Gregory (G.J.)<goverla@ford.com>
 Subject:     RE: Replacing transmission on out-of-warranty vehicle for engineering feedback


 Guys;
 Thanks. Please don't pu ll the trigger on this yet. I've had 5 notes back/forth between me and the FCSD Director. I want to ta ke
 care of th is, but need to do it EXACTLY the right way. I hope to be ab le to give cl ea r direction yet today. They have another fund ing
 mechanism that may be a better path as th is has sen ior executive attention .

 Cra ig

 From: Rozanski, John (J.P.)
Sent: Wednesday, May 24, 2017 12:50 PM
To: Cannon, Jeremiah (J.)
Cc: Renneker, Craig (C.M.); Graves, Jonathan (J.); Adamczyk, David (D.W.); Overla, Gregory (G.J.)
Subject: Re: Replacing transmission on out-of-warranty vehicle for engineering feedback

 One day turn around in most cases

Sent from my iPhone
 On May 24, 2017, at 12:44 PM, Cannon, Jeremiah (J.) <icannon3@ford.com> wrote:

          Fo lks- I don't think we need any OK, this is custome r pay and we are paying the bill & parts - or providing the parts

          Bill Brown w ill do it fo r 6 hours labor - I have a clutch No warranty here. (might as we ll do at ATNPC}

          If we also pay fo r clutch & labor 2 yea r un li mited mi leage . Best route fo r the custome r

          Jeremiah Cannon
          Ford Automatic Transmission
          Service Engineering
          313-805-8905
          W311F




        From: Renneker, Craig (C.M.)
Sent: Wednesday, May 24, 201710:19 AM
To: Graves, Jonathan (J.) <JGRAVE39@ford.com>; Rozanski, John (J.P.) <irozansk@ford.com>; Adamczyk, David (D.W.)
          <dadamczl@ford.com>
Cc: Cannon, Jeremiah (J.) <icannon3@ford.com>; Overla, Gregory (G.J.) <goverla@ford.com>
Subject: RE: Replacing transmission on out-of-warranty vehicle for engineering feedback

          Jonathan;
          I expect we w ill go down th is path . Just ho ld up until I get my last "OK GO" not from the FCSD Director and
          instructions for the Goodwill process.

          Craig

       From: Graves, Jonathan (J.)
Sent: Wednesday, May 24, 2017 10:02 AM
To: Renneker, Craig (C.M.); Rozanski, John (J.P.); Adamczyk, David (D.W.)
Cc: Cannon, Jeremiah (J.); Overla, Gregory (G.J.)
Subject: RE: Replacing transmission on out-of-warranty vehicle for engineering feedback

   CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                FORD DPS6-SAC 00054061
                                                                                                                       EXHIBIT 9-2
          Case
        The      2:18-ml-02814-AB-FFM
            customers                          Document
                      pt clutch was rep laced under          199-5
                                                    the cl utch       Filed
                                                                FSA 14M 01 on02/26/19
                                                                              Novem ber Page   3 with
                                                                                        23, 2015 of 4 80244
                                                                                                       PagemiID
                                                                                                              les.#:6368
                                                                                                                   This
        wou ld mean that her rep lacement cl utch had a 12/12 warranty peri od that has now expired.

        We w ill need to fo llow the procedure for using engineeri ng$ on the FAB card for this rep lacement.

        Thanks,

        Jon Graves
        DPS6 Transmission Systems
        Cell : 313.580.1617

       From: Renneker, Craig (C.M.)
Sent: Wednesday, May 24, 2017 9:38 AM
To: Rozanski, John (J.P.); Adamczyk, David (D.W.)
Cc: Graves, Jonathan (J.); Cannon, Jeremiah (J.); Overla, Gregory (G.J.)
Subject: RE: Replacing transmission on out-of-warranty vehicle for engineering feedback

        Guys;
        I imagine that the veh icl e wou ld need to exceed our judder thresho ld to be rep laced aga in, right?

        Craig

       From: Rozanski, John (J.P.)
Sent: Wednesday, May 24, 2017 9:24 AM
To: Adamczyk, David (D.W.)
Cc: Graves, Jonathan (J.); Cannon, Jeremiah (J.); Renneker, Craig (C.M.); Overla, Gregory (G.J.)
Subject: Re: Replacing transmission on out-of-warranty vehicle for engineering feedback

        Here is how I understand the Clutch warranty on this vehicle if the Customer had a clutch done on the Program it
        carries a 12 / 12 warranty parts and Labor if the Customer paid for the clutch replacement it is 2 year unlimited. Jerry
        what are your thoughts? I will call Varsity and let the team know what they say.

Sent from my iPhone
        On May 24, 2017, at 8:48 AM, Adamczyk, David (D.W.) <dadamczl@ford.com> wrote:

                Jon,

                This is exactly what you mentioned yesterday and thought that the rep laced clutch shou ld be eligib le
                aga in fo r repla cement. Ca n we look at the vin and get the precise date and mi leage of the rep lacement?

                David W. Adamczyk
Manager ULT/EP Systems
            Livonia PEDM
            313-805-8806 (cell)
dadamcz1@ford.com

             From: Renneker, Craig (C.M.)
Sent: Wednesday, May 24, 2017 8:41 AM
To: Adamczyk, David (D.W.); Cannon, Jeremiah (J.)
Subject: FW: Replacing transmission on out-of-warranty vehicle for engineering feedback

                FYI - note M ike's co mment about her 8080 se rvice part having its own 24-month warranty. Does th is
                sound fami lia r to you?

                Cra ig

               From: Renneker, Craig (C.M.)
Sent: Wednesday, May 24, 2017 8:40 AM
To: Berardi, Michael (M.A.)
   CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                FORD DPS6-SAC 00054062
Cc: David Adamczyk (dadamczl@ford.com)                                                                    EXHIBIT            9-3
          Case 2:18-ml-02814-AB-FFM           Document     199-5     Filed 02/26/19
Subject: RE: Replacing transmission on out-of-warranty vehicle for engineering feedbackPage 4 of 4 Page ID #:6369

              M ike;
              She has an 8080 clutch insta lled at 80k m i les. Re placing hers w ith an 8040 wi ll give us a "picky
              custo m er" data point to check the efficacy of the new m ateri al. Are you saying that the 8080 cl utch
              rep laced under the FSA ITSE LF has a 2 year/24 month warranty that wou ld cove r the f ull cost (parts and
              labor) to give her a new 8040? She is specifica lly comp laining about the judder, but be lieves that the re
              is noth ing else the dea ler can do.

              If the warranty does NOT cove r her, do we have an approved procedure fo r an engineeri ng investigation
              to rep lace her clutch/tra ns w ith engineeri ng$? I'm mindf ul of TR EAD act ...



              Craig Renneker
              Chief Engineer - Front-whee l-dr ive A/T & D/L Systems
              Transmission & Drive li ne Engineeri ng
              Ford Motor Company
              Phone : 248-345-1180




              From: Berardi, Michael (M.A.)
Sent: Wednesday, May 24, 2017 8:05 AM
To: Renneker, Craig (C.M.)
Subject: Re: Replacing transmission on out-of-warranty vehicle for engineering feedback

              Actually she may be in warranty as I think we have 2 year/24 month warranty for Service Parts. Are you
              sure she had a new 8040 put in last year and already has 24,000 miles on it?

              Sent from my I Pad

              Mike Berardi
              Global Director
              Service Engineering Operations
              Ford Customer Service Division
              On May 23, 2017, at 2:05 PM, Renneker, Craig (C.M.)<crenneke@ford.com > wrote:

                    Mike;
                    Barb Samardzich put us in contact with a customer with a high-mileage Ford Focus with a
                    juddery clutch. She had her clutch replaced at 80,000 miles and has 104,000 miles today,
                    still complaining about the clutch. This would be an opportunity for us to get specific
                    feedback from a picky customer on the efficacy of the new 8040 clutch material. As she is
                    outside the warranty period, the current FSA does not apply.

                     Our team is willing to fund the work to get the clutch back for analysis and to get feedback
                     from the customer.

                     Can you advise me on how we could proceed with this within our existing guidelines?



                     Craig Renneker
                    Chief Engineer - Front-wheel-drive A/T & D/L Systems
                    Transmission & Driveline Engineering
                    Ford Motor Company
                    Phone:248-345-1180




   CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                             FORD DPS6-SAC 00054063
